******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           KAYLA M. v. EDWARD GREENE
                    (AC 37785)
             KAYLA M. v. SUSAN GREENE
                    (AC 37786)
                  Beach, Keller and Prescott, Js.
  Argued December 10, 2015—officially released February 18, 2016*

   (Appeal from Superior Court, judicial district of
               Litchfield, Danaher, J.)
  William J. Ward, for the appellants (defendant in
each case).
  Kayla M., self-represented, the appellee (plaintiff in
each case).
                          Opinion

  PRESCOTT, J. In these appeals, we are called upon
for the first time to interpret General Statutes § 46b-
16a, which protects victims of stalking through civil
protection orders.1 Section 46b-16a (a) provides in rele-
vant part: ‘‘Any person who has been the victim of . . .
stalking, as described in sections 53a-181c, 53a-181d
and 53a-181e, may make an application to the Superior
Court for relief under this section . . . .’’
   The defendants, Edward Greene (husband) and
Susan Greene (wife), appeal from the judgments of
the trial court granting the applications of the plaintiff,
Kayla M.,2 for orders of civil protection pursuant to
§ 46b-16a. The defendants claim that the court improp-
erly granted the plaintiff’s applications for the orders
because: (1) the court improperly interpreted § 46b-
16a (a) to require that there be reasonable grounds to
believe that the defendants’ conduct constitutes the
crime of stalking under one, but not all three, of the
criminal stalking statutes, and (2) there was insufficient
evidence for the court to determine that there were
reasonable grounds to believe that they had stalked the
plaintiff and would continue to do so in the absence of
an order of civil protection. We affirm the judgments
of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our analysis. On
March 9, 2015, the plaintiff filed two applications for
orders of civil protection, one for each defendant, who
were regular customers at the restaurant at which she
was employed. In the applications and the attached
affidavits, the plaintiff alleged that the defendants
stalked her and that she felt threatened by them.3 The
court issued two ex parte civil protection orders, which
prohibited the defendants from contact with the plain-
tiff, including indirect contact through a third party,
and coming within 100 yards of the plaintiff. The ex
parte orders were to expire on March 19, 2015, the day
on which the hearing on the applications for protection
orders was held.
   At the hearing, the court heard testimony from the
plaintiff and the defendants. The court credited the
plaintiff’s testimony, as well as her statements in her
affidavit attached to the applications.4 On the basis of
this testimony, the court found the following facts,
which the defendants do not challenge:5 ‘‘[The defen-
dants] first came to know the [plaintiff] approximately
two to two and one-half years ago, when they patronized
the restaurant where the [plaintiff] was employed as a
member of the waitstaff. . . .
   ‘‘The [plaintiff] is a single mother of two young daugh-
ters, and the [defendants] took an interest in the [plain-
tiff’s] well being, on at least one occasion helping her
wrap Christmas presents for her daughters. Eventually,
the [husband] began communicating with the [plaintiff]
through social media. The [defendants] began ‘messag-
ing’ the [plaintiff] frequently. The [plaintiff] testified that
in view of her status as a waitress, and the [defendants’]
status as customers at the [plaintiff’s] place of employ-
ment, the [plaintiff] tried to be polite to the [defendants]
without engaging with them any more than she believed
she had to.
   ‘‘In July, 2014, the [husband’s] communications with
the [plaintiff] grew increasingly inappropriate, begin-
ning with an electronic message comment he posted
about a Facebook picture of the [plaintiff], in which
she was wearing a bathing suit. The [plaintiff] testified,
and the court credits her testimony, that the [husband]
asked the [plaintiff] to provide him with nude photo-
graphs of her. The [plaintiff] refused to do so. The
[husband], when questioned about this issue, testified
that he ‘may’ have requested nude photographs of the
[plaintiff] ‘as a joke.’ The court does not credit the claim
that the request for nude photographs was intended as
‘a joke.’ ’’ The court further found: ‘‘The [wife], when
questioned about this issue, testified that she became
aware of her husband’s request for the nude photo-
graphs of the [plaintiff], but she expressed indifference
to that conduct.
  ‘‘The [husband] continued to send messages to the
[plaintiff], which she ignored, hoping he would thereby
understand that she did not wish to communicate with
him. She followed that course of action because she
was fully cognizant of the fact that [the defendants
were] customers at her place of employment.
   ‘‘[The husband] did not cease his interest in the [plain-
tiff]. He came to her place of employment and inquired
of other staff members as to the [plaintiff’s] home
address, he asked her why her marriage had failed, and
whether her children had the same biological father.
The [plaintiff], at or about that point, blocked the [defen-
dants] on Facebook. [The husband] persisted in reach-
ing out to the [plaintiff], using e-mail, and asking, in a
January 1, 2015 e-mail, why the applicant had taken the
latter action. The [husband] indicated, in that e-mail,
that both [the husband and the wife] were puzzled and
hurt because the [plaintiff] had blocked them on Face-
book. The [defendants] thereafter came to the restau-
rant [where the plaintiff worked] and left a letter
expressing their upset at the [plaintiff’s] effort to cease
communications with them, and leaving money in an
envelope for the [plaintiff]. On February 22, 2015, [the
husband] sent an e-mail to the [plaintiff] stating that
[the defendants] were at the restaurant . . . . The
applicant ignored the latter message.’’
  ‘‘On March 7, 2015, the [defendants] again came to
the restaurant. [The defendants] walked up behind the
[plaintiff], [and] the [husband] grabbed the [plaintiff’s]
arm ‘very hard,’ and then continued on to the restaurant
bar, where the [defendants] had drinks for about one
hour. . . . The [husband] then walked away from the
bar and confronted the [plaintiff] in a confined space,
telling the [plaintiff] that she ‘will speak to [him] one
day.’ A co-worker . . . witnessed the encounter and
described [it] as ‘very threatening and uncomfortable
to watch.’ . . . The [plaintiff] sought the assistance of
the manager of the restaurant.’’ As the plaintiff walked
past the defendants with the manager, the wife put her
arm out and asked the plaintiff to talk to her and the
husband, to which the plaintiff responded no. ‘‘The
[defendants] left the restaurant, and thereafter the [hus-
band] sent the following message to the [plaintiff]:
‘You’re walking on very thin ice, my dear. . . .’ ’’
   The court also found that the wife had ‘‘no recognition
of the wrongfulness of her conduct or her husband’s
conduct, and that she intends to continue to frequent
the [plaintiff’s] place of employment, absent an order
of protection barring her from doing so.’’ Furthermore,
the court did not credit the husband’s testimony that
he had no intention to communicate or interact with
the plaintiff again; rather, the court found that he was
‘‘unnaturally obsessed with the [plaintiff] and that he
has no recognition of the wrongfulness of his conduct.’’
   The court concluded that there were reasonable
grounds to believe that the defendants had engaged in
conduct that constituted the crime of stalking in the
second and third degrees and that they would continue
to engage in such conduct in the absence of civil protec-
tion orders. The court granted the plaintiff’s applica-
tions for orders of civil protection against both
defendants. The orders expire on March 19, 2016. This
appeal followed. Additional facts with be set forth as
necessary.
                            I
  The defendants first claim that the court improperly
interpreted § 46b-16a (a). According to the defendants,
in order to obtain an order of civil protection on the
basis of stalking, § 46b-16a (a) requires that the appli-
cant prove that there are reasonable grounds to believe
that their conduct constituted stalking in the first, sec-
ond, and third degrees as set forth in General Statutes
§§ 53a-181c, 53a-181d, and 53a-181e. Specifically, the
defendants argue that the term ‘‘and’’ in § 46b-16a (a) is
conjunctive and, thus, the elements of all three statutes
must be met in order for the court to issue a civil
protection order. We are not persuaded.
  The defendants’ claim raises a question of statutory
interpretation. ‘‘[I]ssues of statutory construction raise
questions of law, over which we exercise plenary
review. . . . When construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . General Statutes
§ 1-2z directs this court to first consider the text of the
statute and its relationship to other statutes to deter-
mine its meaning. If, after such consideration, the mean-
ing is plain and unambiguous and does not yield absurd
or unworkable results, we shall not consider extratex-
tual evidence of the meaning of the statute. . . . Only
if we determine that the statute is not plain and unam-
biguous or yields absurd or unworkable results may we
consider extratextual evidence of its meaning such as
the legislative history and circumstances surrounding
its enactment . . . the legislative policy it was
designed to implement . . . its relationship to existing
legislation and common law principles governing the
same general subject matter . . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation. . . . We presume that the legislature
did not intend to enact meaningless provisions. . . .
[S]tatutes must be construed, if possible, such that no
clause, sentence or word shall be superfluous, void or
insignificant . . . .’’ (Citations omitted; footnote omit-
ted; internal quotation marks omitted.) Marchesi v.
Board of Selectmen, 309 Conn. 608, 614–15, 72 A.3d
394 (2013).
  Section 46b-16a, which governs this case, provides
in relevant part: ‘‘(a) Any person who has been the
victim of sexual abuse, sexual assault or stalking, as
described in sections 53a-181c, 53a-181d and 53a-
181e, may make an application to the Superior Court
for relief under this section, provided such person has
not obtained any other court order of protection arising
out of such abuse, assault or stalking and does not
qualify to seek relief under section 46b-15.
   ‘‘(b) The application shall be accompanied by an affi-
davit made by the applicant under oath that includes
a statement of the specific facts that form the basis for
relief. Upon receipt of the application, if the allegations
set forth in the affidavit meet the requirements of sub-
section (a) of this section, the court shall schedule a
hearing not later than fourteen days from the date of
the application. . . . If the court finds that there are
reasonable grounds to believe that the respondent has
committed acts constituting grounds for issuance of
an order under this section and will continue to com-
mit such acts or acts designed to intimidate or retaliate
against the applicant, the court, in its discretion, may
make such orders as it deems appropriate for the pro-
tection of the applicant. . . .’’ (Emphasis added.)
  We conclude that a literal construction of ‘‘and’’ in
§ 46b-16a (a) in the conjunctive would lead to absurd
or bizarre results. See, e.g., State v. Hall, 82 Conn. App.
435, 442–43, 844 A.2d 939 (2004). Indeed, our Supreme
Court has emphasized that ‘‘[a]lthough we frequently
adhere to the literal language of a statute, we are not
bound to do so when it leads to unconscionable, anoma-
lous or bizarre results. See, e.g., Clark v. Commissioner
of Correction, 281 Conn. 380, 400–401, 917 A.2d 1 (2007)
(rejecting literal construction of statutory language
because that construction would be inconsistent with
legislative scheme governing same subject matter);
Connelly v. Commissioner of Correction, 258 Conn.
394, 404–405, 780 A.2d 903 (2001) (rejecting literal con-
struction of statute when that construction would result
in inequitable and unintended consequences); Levey
Miller Maretz v. 595 Corporate Circle, 258 Conn. 121,
133, 780 A.2d 43 (2001) (declining to apply statutory
language literally when to do so would lead to bizarre
results); State v. Brown, 242 Conn. 389, 402, 699 A.2d
943 (1997) (declining to apply literal language of statute
and rules of practice when that language could not be
‘applied sensibly in that fashion’).’’ State v. Salamon,
287 Conn. 509, 524–25, 949 A.2d 1092 (2008); see also
Pictometry International Corp. v. Freedom of Informa-
tion Commission, 307 Conn. 648, 687–88, 59 A.3d 172
(2013). In the context of § 46b-16a (a), the term ‘‘and’’
is susceptible to only one reasonable interpretation, i.e.,
that ‘‘and’’ is used in the disjunctive.
   Our Supreme Court has held that the term ‘‘and’’
may be construed to mean ‘‘or,’’ especially if construing
‘‘and’’ in the conjunctive would lead to an illogical or
unreasonable result. See Commission of Hospitals &
Health Care v. Lakoff, 214 Conn. 321, 329–30, 572 A.2d
316 (1990) (‘‘[A]nd may be construed to mean or. . . .
Only the construction of and as disjunctive makes the
inclusion of [four other provisions] logically consistent
. . . . In construing a statute, we will assume the legis-
lature intended to accomplish a reasonable and rational
result.’’ [Citation omitted; internal quotation marks
omitted.]); see also Bania v. New Hartford, 138 Conn.
172, 176–78, 83 A.2d 165 (1951).
   If we were to construe the legislature’s use of the
word ‘‘and’’ in the conjunctive, as the defendants argue,
the inclusion of § 53a-181d in the statutory language
would be rendered meaningless. See Marchesi v. Board
of Selectmen, supra, 309 Conn. 615 (‘‘We presume that
the legislature did not intend to enact meaningless pro-
visions. . . . [S]tatutes must be construed, if possible,
such that no clause, sentence or word shall be superflu-
ous, void or insignificant . . . .’’ [Internal quotation
marks omitted.]) If an applicant for a civil protection
order on the basis of stalking always had to prove that
there were reasonable grounds to believe that the defen-
dant had committed stalking in the first, second, and
third degrees, this means all applicants would be
required to show that they were the victim of stalking
in the first degree pursuant to § 53a-181c. The elements
necessary to prove stalking in the first degree by defini-
tion include the elements of stalking in the second
degree. Section 53a-181c provides in relevant part: ‘‘(a)
A person is guilty of stalking in the first degree when
such person commits stalking in the second degree as
provided in section 53a-181d and (1) such person has
previously been convicted of a violation of section 53a-
181d, or (2) such conduct violates a court order in effect
at the time of the offense, or (3) the other person is
under sixteen years of age. . . .’’
   In other words, a defendant can only be convicted
of stalking in the first degree if he or she committed
stalking in the second degree. Thus, if the term ‘‘and’’
in § 46b-16a (a) is conjunctive, then the phrase ‘‘as
described in sections 53a-181c, 53a-181d and 53a-181e’’
is synonymous with ‘‘as described in §§ 53a-181c and
53a-181e.’’ Such an interpretation of the term ‘‘and’’
would render the inclusion of § 53a-181d superfluous.
Only the construction of ‘‘and’’ in the disjunctive makes
the inclusion of all three stalking statutes logically con-
sistent. Therefore, we conclude that the only reasonable
interpretation of the term ‘‘and’’ in § 46b-16a (a) is in
the disjunctive. Accordingly, an applicant for a civil
protection order on the basis of stalking is required to
prove only that there are reasonable grounds to believe
that a defendant stalked and will continue to stalk, as
described in §§ 53a-181c, 53a-181d or 53a-181e.
                            II
   Having determined that the term ‘‘and’’ in § 46b-16a
(a) must be read in the disjunctive, we turn next to the
defendants’ claims that there was insufficient evidence
in the record to establish that there were reasonable
grounds to believe that the defendants stalked the plain-
tiff and would continue to do so, as required by § 46b-
16a (b), to support the civil protection orders issued
by the court. The defendants do not contest the court’s
factual findings or its authority to credit the plaintiff’s
testimony. They nonetheless maintain that this evi-
dence is not sufficient to establish any of the elements
of stalking under §§ 53a-181c, 53a-181d or 53a-181e.
We disagree.
   We apply the same standard of review to civil protec-
tion orders under § 46b-16a as we apply to civil
restraining orders under General Statutes § 46b-15.
Thus, we will not disturb a trial court’s orders ‘‘unless
the court has abused its discretion or it is found that
it could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion . . . we allow
every reasonable presumption in favor of the correct-
ness of its action. . . . Appellate review of a trial
court’s findings of fact is governed by the clearly errone-
ous standard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . . Our deferential stan-
dard of review, however, does not extend to the court’s
interpretation of and application of the law to the facts.
It is axiomatic that a matter of law is entitled to plenary
review on appeal.’’ (Citation omitted; internal quotation
marks omitted.) Princess Q. H. v. Robert H., 150 Conn.
App. 105, 111–12, 89 A.3d 896 (2014).
   The court found that there were reasonable grounds
to believe that the defendants stalked and would con-
tinue to stalk the plaintiff in the second degree,6 as
described by § 53a-181d (b) (1).7 Stalking in the second
degree under § 53a-181d (b) (1) includes the following
elements: (1) that the respondent acted knowingly, (2)
that the respondent engaged in a course of conduct
directed at the victim, and (3) that such conduct would
cause a reasonable person to fear for his or her physical
safety or for the physical safety of a third person.
   ‘‘A person acts ‘knowingly’ with respect to conduct
or to a circumstance described by a statute defining an
offense when he is aware that his conduct is of such
nature or that such circumstance exists . . . .’’ General
Statutes § 53a-3 (12). ‘‘[K]nowingly ordinarily means
with awareness . . . and . . . knows means to have
cognizance, consciousness, or awareness. . . .
Because it is practically impossible to know what some-
one is thinking or intending at any given moment, absent
an outright declaration of intent, a person’s state of
mind is usually proved by circumstantial evidence . . .
and, is, except in rare cases, a question of fact. . . .
Intention is a mental process which, of necessity, must
be proven either by the statements or the actions of
the person whose conduct is being examined. . . . [I]t
is not one fact, but the cumulative impact of a multitude
of facts which establishes guilt in a case involving cir-
cumstantial evidence.’’ (Citations omitted; internal quo-
tation marks omitted.) State v. Torres, 111 Conn. App.
575, 581–82, 960 A.2d 573 (2008), cert. denied, 290 Conn.
907, 964 A.2d 543 (2009).
  A ‘‘course of conduct’’ is defined as ‘‘two or more
acts, including, but not limited to, acts in which a person
directly, indirectly or through a third party, by any
action, method, device or means, (1) follows, lies in wait
for, monitors, observes, surveils, threatens, harasses,
communicates with or sends unwanted gifts to, a per-
son, or (2) interferes with a person’s property.’’ General
Statutes § 53a-181d (a).
  Fear is objectively reasonable if ‘‘a reasonable person
under the existing circumstances would fear for his or
her physical safety.’’ State v. Russell, 101 Conn. App.
298, 319, 922 A.2d 191, cert. denied, 284 Conn. 910,
931 A.2d 934 (2007). ‘‘To establish a stalking violation,
[p]roof of verbal threats or harassing gestures is not
essential . . . .’’ (Internal quotation marks omitted.)
Id., 320. ‘‘[D]efendants’ obsessive behaviors, even in the
absence of threats of physical violence, [may] reason-
ably [cause] their victims to fear for their physical
safety.’’ Id., 321.
   Unlike a criminal prosecution for stalking in the sec-
ond degree in violation of § 53a-181d (b) (1), in which
the state must prove all the elements beyond a reason-
able doubt, an applicant for a civil protection order on
the basis of stalking pursuant to § 46b-16a must prove
only that there are ‘‘reasonable grounds to believe’’
that every element is met and that such conduct will
continue. See General Statutes § 46b-16a (b). In
determining whether there are reasonable grounds to
believe that stalking occurred, it is instructive that, in
the criminal context, ‘‘[t]he phrase ‘reasonable grounds
to believe’ is synonymous with probable cause.’’ State
v. Velasco, 248 Conn. 183, 189, 728 A.2d 493 (1999).
‘‘While probable cause requires more than mere suspi-
cion . . . the line between mere suspicion and proba-
ble cause necessarily must be drawn by an act of
judgment formed in light of the particular situation and
with account taken of all the circumstances. . . . The
existence of probable cause does not turn on whether
the defendant could have been convicted on the same
available evidence. . . . In dealing with probable cause
. . . as the very name implies, we deal with probabili-
ties.’’ (Citations omitted; internal quotation mark omit-
ted.) State v. Trine, 236 Conn. 216, 237, 673 A.2d
1098 (1996).
                            A
   We first address the husband’s argument that there
was insufficient evidence to support the court’s deter-
mination that there were reasonable grounds to believe
that he committed acts that constituted stalking as
defined by § 53a-181d (b) (1). Specifically, he contends
that he did not ‘‘knowingly’’ engage in a course of con-
duct that would cause the plaintiff to fear him because
he never actually knew that the plaintiff feared him.
He also contends that his actions did not constitute a
‘‘course of conduct’’ because they were not predatory
in nature. Furthermore, he contends that there was no
evidence in the record that the plaintiff subjectively
feared for her physical safety because she continued
to speak and interact with the defendants after he
requested the nude photographs. Finally, he contends
that there was no evidence in the record to support
the court’s finding that he would continue to stalk the
plaintiff. We are not persuaded.
   The following additional facts are necessary to
resolve this claim. In its memorandum of decision, the
court found ‘‘that the [husband] engaged in multiple
acts, through electronic media and in person, in which
he followed, lay in wait for, monitored, observed, threat-
ened, harassed, and communicated with the [plaintiff].
He knowingly engaged in a course of conduct directed
at the [plaintiff] that would cause a reasonable person
to fear for such person’s physical safety.’’ In making
these findings, the court noted that it ‘‘had ample oppor-
tunity to observe the conduct, demeanor and attitude
of the witnesses, to evaluate the testimony, and to relate
the testimony of the witnesses to the exhibits in the
case. In considering the evidence . . . the court also
drew reasonable inferences from the facts established
in this case.’’ The court fully credited the testimony of
the plaintiff, who cried during examination, and the
relevant representations in the plaintiff’s affidavit that
accompanied the application for an ex parte protec-
tion order.
   The husband argues that the court improperly
focused on his alleged request for nude photographs
from the plaintiff and contends that this by itself does
not constitute stalking. In its memorandum of decision,
however, the court not only found that the husband
had requested nude photographs, but also that he had
sent the plaintiff harassing e-mails, came to her place
of employment, inquired into the plaintiff’s personal
life, attempted to discover where the plaintiff lived,
verbally and physically confronted the plaintiff, and left
the plaintiff a letter and a gift of money at her place of
employment. Furthermore, the court found that after
physically accosting the plaintiff at her place of employ-
ment, the husband sent a threatening e-mail to the plain-
tiff, stating that she was ‘‘on very thin ice.’’ Following
this e-mail, the plaintiff, in her affidavit, which the court
credited, stated that she felt threatened and was wor-
ried about what the husband would do next.
   The husband argues that he did not act ‘‘knowingly’’
because he did not know why the plaintiff cut off com-
munication with him or that she feared him. According
to the husband, he cannot knowingly engage in a course
of conduct that would cause a reasonable person to
fear for her physical safety if he did not know that his
conduct caused such fear in the plaintiff. We do not
agree. The husband did not need to know that the plain-
tiff herself was actually fearful; the plaintiff was
required to prove only that there were reasonable
grounds to believe that the husband was aware that his
conduct would cause a reasonable person to fear for his
or her physical safety. Such awareness can be proven by
circumstantial evidence and by the reasonable infer-
ences that can be drawn therefrom. See State v. Torres,
supra, 111 Conn. App. 581–82. The court found, on the
basis of the plaintiff’s testimony, that the husband physi-
cally accosted the plaintiff, threatened the plaintiff, and
requested nude photographs from the plaintiff. On the
basis of this evidence, the court could have reasonably
inferred that the husband was aware that his actions
would cause a reasonable person to fear for her physical
safety. Accordingly, there was sufficient evidence to
find that reasonable grounds existed to believe that the
husband acted ‘‘knowingly.’’
  The husband further argues that his actions did not
amount to ‘‘a course of conduct’’ because requesting
nude photographs by itself is not sufficient to establish
‘‘a course of conduct’’ and because his actions were
not of a predatory nature. A ‘‘course of conduct’’ has
a broad definition, ‘‘including . . . (1) follows, lies in
wait for, monitors, observes, surveils, threatens,
harasses, communicates with or sends unwanted gifts
to, a person . . . .’’ General Statutes § 53a-181d (a).
The court found and the record supports that the hus-
band threatened the plaintiff by e-mail, harassed the
plaintiff by requesting nude photographs, communi-
cated with the plaintiff, and left the plaintiff an
unwanted gift of cash. On the basis of this record, there
was sufficient evidence to find that reasonable grounds
existed to believe that the husband engaged in ‘‘a course
of conduct’’ as defined by § 53a-181d (a).
  As for the husband’s argument that ‘‘a course of con-
duct’’ must be predatory in nature, he does not cite to
any case law in support of this proposition. To the
extent that this court has required a defendant’s con-
duct to be predatory in nature as an element of stalking,
we note that our case law is limited to interpreting a
prior version of § 53a-181d,8 which at the time only
prohibited a person from wilfully and repeatedly follow-
ing or lying in wait for another person. See State v.
Samms, 139 Conn. App. 553, 562, 56 A.3d 755 (2012),
cert. denied, 308 Conn. 902, 60 A.3d 287 (2013). Thus,
under the prior version of the statute, ‘‘following’’ had
to be of a predatory nature because a person could not
be convicted of stalking in the second degree if the
following was aimless, unintentional or accidental. Id.
   The statute was subsequently amended to broaden
its scope. It is no longer limited to ‘‘following and lying
in wait,’’ and encompasses a wider variety of conduct.
We decline to extend our prior case law to the current
statute, which is substantively different from its prior
version.
   Furthermore, the husband argues that there was
insufficient evidence that the plaintiff subjectively
feared for her physical safety because she continued
to interact with the defendants after he requested the
nude photographs from her. We disagree with the hus-
band’s argument for two reasons. First, as amended,
§ 53a-181d does not require a showing of subjective
fear; it only requires that the defendant’s conduct was
such that a reasonable person would fear for his or
her physical safety in similar circumstances. Compare
General Statutes (Rev. to 2012) § 53a-181d (a) (‘‘causes
such other person to reasonably fear for his physical
safety’’), with General Statutes § 53a-181d (b) (1) (‘‘that
would cause a reasonable person to fear for such per-
son’s physical safety’’). The previous requirement to
prove that the victim was subjectively fearful was elimi-
nated from the statute by No. 12-114, § 12, of the 2012
Public Acts.
   Moreover, even if subjective fear remained an ele-
ment of § 53a-181d, there was sufficient evidence in the
record from which the court reasonably could have
concluded that there were reasonable grounds to
believe that the plaintiff subjectively feared for her
physical safety. The court credited the plaintiff’s affida-
vit in which she stated that she felt threatened after
the husband grabbed her arm at her place of employ-
ment and subsequently sent her a threatening e-mail.
From this, the court reasonably could have inferred
that there were reasonable grounds to believe that the
plaintiff feared for her physical safety.
   Finally, the husband argues that there was no evi-
dence presented at the hearing that supported the
court’s finding that he would continue to stalk the plain-
tiff. The husband contends that because he testified at
the hearing that he had no intention of ever communi-
cating with the plaintiff again, there was no evidence
in the record to support the court’s finding that he
would continue to stalk the plaintiff.
   The court, however, specifically stated that it did not
find his testimony credible. Credibility determinations
are for the finder of fact and we will not upset them.
See State v. DeMarco, 311 Conn. 510, 521 n.4, 88 A.3d
491 (2014) (‘‘the trial court has discretion to reject even
uncontested evidence’’ [internal quotation marks omit-
ted]); State v. Miranda, 260 Conn. 93, 110, 794 A.2d 506
(2000) (‘‘trial judge is the sole arbiter of the credibility
of the witnesses’’ [internal quotation marks omitted]),
cert. denied, 537 U.S. 902, 123 S. Ct. 224, 154 L. Ed. 2d
175 (2002). The court further found that the husband
was ‘‘unnaturally obsessed’’ with the plaintiff, which the
court reasonably could have inferred from the evidence
produced at the hearing, including the husband’s contin-
ued attempts to contact the plaintiff and his request for
nude photographs of her. On the basis of this ‘‘obses-
sion,’’ the court reasonably inferred that the husband
would continue his previous course of conduct.
Although this evidence may or may not have been suffi-
cient to convict the husband of the crime of stalking
in the second degree, the court here only had to find
that there were reasonable grounds to believe that the
husband would continue his course of conduct. Thus,
the court’s factual findings were supported by the
record and these findings were sufficient to support
the court’s determination that there were reasonable
grounds to believe that the husband would continue
his course of conduct. Accordingly, we conclude that
the court properly granted the application for an order
of civil protection against the husband on the basis of
conduct constituting stalking in the second degree.
                             B
  The wife similarly argues that there were not reason-
able grounds to believe that she stalked the plaintiff as
defined by § 53a-181d (b) (1). Specifically, she contends
that she did not act ‘‘knowingly’’ because she did not
know that the plaintiff feared for her physical safety.
She also contends that she did not engage in ‘‘a course
of conduct’’ because her actions were not of a predatory
nature and the only action she took was to ask the
plaintiff to talk. She further contends that there was no
evidence that the plaintiff feared for her physical safety,
only that she felt uneasy. Lastly, the wife contends that
there was no evidence that she would continue to have
any contact with the plaintiff. In light of the plaintiff’s
relatively low burden of persuasion, we disagree.
   The following additional facts are necessary to
resolve this claim. In the affidavit attached to the appli-
cation for a civil protection order, the plaintiff discussed
both defendants’ conduct. Although the plaintiff
focused on the husband’s inappropriate request for
nude photographs, she also stated that the e-mails and
letters that she received from the defendants were con-
sistently worded in the plural: ‘‘what did we do,’’ ‘‘we
only extended kindness,’’ and ‘‘we’re so upset you won’t
speak to us.’’ The plaintiff also averred that the wife
was with the husband when he came to the restaurant
to physically and verbally confront her and that the
wife also confronted her. The plaintiff concluded her
affidavit by stating that she felt threatened.
   With respect to the application for a civil protection
order against the wife, the plaintiff testified at the hear-
ing that even if the husband could not speak to her, ‘‘I
don’t know what she’ll do. . . . It just is an uneasy
feeling to know that either one of them can speak with
me.’’ Although the plaintiff never received an inappro-
priate Facebook message directly from the wife, the
wife did know about and condoned the husband’s inap-
propriate messages. The wife also acknowledged that
‘‘when someone unfriends you on Facebook that’s an
indication that the person no longer wants to communi-
cate with you,’’ but that she did not stop reaching out
to the plaintiff. In addition to knowing about the e-mails
that her husband sent the plaintiff, the wife left a letter
and a gift of money for the plaintiff at her place of
employment.
   Furthermore, the wife admitted that without a civil
protection order, she would continue to frequent the
plaintiff’s place of employment, although she would
first call to ask about the plaintiff’s whereabouts.
According to the court, ‘‘[the wife] appeared to be oblivi-
ous to the probable effect such inquires would have on
the [plaintiff’s] status as an employee of the restaurant.
. . . [The wife] has no recognition of the wrongfulness
of her conduct or her husband’s conduct . . . .’’
  Thus, the court found that the wife ‘‘engaged in multi-
ple acts, through electronic media and in person,
directly or indirectly, as well as through a third party
(her husband) in which she followed, lay in wait for,
monitored, observed, threatened, harassed, and com-
municated with the [plaintiff]. [The wife] knowingly
engaged in a course of conduct directed at the [plaintiff]
that would cause a reasonable person to fear for such
person’s physical safety.’’
   Similar to the husband, the wife argues that she did
not act ‘‘knowingly’’ because she did not know why the
plaintiff ended communication with her or that she was
fearful of her. As we previously discussed, the plaintiff
was required only to prove that there were reasonable
grounds to believe that the wife was aware that her
conduct would cause a reasonable person to fear for
her physical safety. Such intention can be proven by
circumstantial evidence and by the reasonable infer-
ences that can be drawn therefrom. See State v. Torres,
supra, 111 Conn. App. 581–82. The court found, on the
basis of the plaintiff’s testimony, that the wife, through
a third party (her husband), sent harassing letters and
e-mails, which she was aware of and condoned, to the
plaintiff. Although this evidence may not alone be suffi-
cient to establish beyond a reasonable doubt that the
wife acted ‘‘knowingly,’’ the court could have reason-
ably inferred that by indirectly sending harassing and
threatening e-mails, the wife knew or should have
known that those e-mails would cause a reasonable
person to fear for her physical safety.
   The wife further argues that her actions did not
amount to ‘‘a course of conduct’’ because the only
action she took was to request that the plaintiff speak
with her and this action was not predatory in nature.
The court found, however, that the wife’s actions were
not limited to her requesting that the plaintiff speak
with her. The evidence in the record shows that the
wife, with and through her husband, sent the plaintiff
harassing e-mails. Although the e-mails were sent from
the husband’s e-mail account, they were always written
in the plural: ‘‘what did we do,’’ ‘‘we only extended
kindness,’’ ‘‘we’re so upset you won’t speak to us,’’ and
‘‘[we] were happy not to see [the plaintiff].’’ (Emphasis
added.) These e-mails alone are sufficient evidence to
establish that there were reasonable grounds to believe
that the wife engaged in two or more acts ‘‘in which a
person directly, indirectly or through a third party
. . . (1) . . . threatens, harasses, [or] communicates
with . . . a person . . . .’’ (Emphasis added.) General
Statutes § 53a-181d (a). The wife’s knowledge of the
e-mails and the use of the plural in them provide reason-
able grounds to believe that the wife, indirectly and
through her husband, harassed and communicated with
the plaintiff. Additionally, the record reveals that the
wife directly left both a letter and an unwanted gift of
money for the plaintiff at her place of employment after
the wife was aware that the plaintiff no longer desired
to communicate with the defendants. Accordingly,
there was sufficient evidence that the wife engaged in
‘‘a course of conduct’’ as defined by § 53a-181d (a) (1).9
   The wife next argues that there was insufficient evi-
dence that the plaintiff subjectively feared for her physi-
cal safety because the wife only made the plaintiff feel
‘‘uneasy.’’ We disagree. As we stated in part II A of this
opinion, § 53a-181d, as amended by No. 12-114, § 12, of
the 2012 Public Acts, does not require a showing of
subjective fear. Furthermore, even if subjective fear
remained an element of § 53a-181d, there was sufficient
evidence in the record from which the court reasonably
could have concluded that there were reasonable
grounds to believe that plaintiff subjectively feared for
her physical safety. The court credited the plaintiff’s
affidavit in which she stated that she felt threatened by
the defendants, including the wife, after they confronted
her at her place of employment. From this evidence,
the court could have reasonably inferred that there were
reasonable grounds to believe that the plaintiff feared
for her physical safety.
   Finally, the wife argues that there was no evidence
presented at the hearing that supported the court’s find-
ing that she would continue to stalk the plaintiff. The
wife contends that her testimony at the hearing shows
that although she would continue to frequent the plain-
tiff’s place of employment as a customer, she would
only do so after calling to ensure that the plaintiff was
not working that day. In its discretion, the court did not
credit the wife’s testimony that she wanted no further
contact with the plaintiff; rather, the court drew a rea-
sonable inference from this testimony that the wife
would continue to harass the plaintiff by coming to her
place of employment. We determine that the court’s
factual findings were supported by the record and these
findings were sufficient to support the court’s determi-
nation that there were reasonable grounds to believe
that the wife would continue her course of conduct.
  In light of the foregoing, the court’s decision to grant
the application for a civil protection order against the
wife does not contain unsupported findings or reflect
a misapplication of the law. Accordingly, we conclude
that the court properly granted the application for an
order of civil protection against the wife on the basis
of behavior constituting stalking in the second degree.
   The judgments are affirmed.
   In this opinion the other judges concurred.
  * February 18, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    Unlike civil restraining orders issued pursuant to General Statutes § 46b-
15, § 46b-16a does not require that a specified relationship exists between
the applicant and the respondent.
  2
    In accordance with the spirit and intent of General Statutes § 46b-142
(b), the name of the plaintiff involved in this appeal is not disclosed. The
records and papers of this case shall be open for inspection only to persons
having a proper interest therein and upon order of the Appellate Court.
  3
    We note that although the plaintiff filed two separate applications for
civil protection orders, the affidavit attached to each was identical.
  4
    In making its findings, the court relied on the affidavit submitted by the
plaintiff with her applications for the civil protection orders. The defendants
do not claim on appeal that the court was prohibited from considering the
plaintiff’s affidavit as evidence in this case. Moreover, all of the allegations
in the affidavit were independently testified to by the plaintiff at the hearing
on the applications for the civil protection orders.
   5
     Although the trial court wrote two separate opinions, the fact sections
of both opinions are nearly identical. Although we quote from both memo-
randa, we analyze the sufficiency of the evidence claims for each defendant
separately and we resolve each claim only on the basis of its correspond-
ing record.
   6
     In its memoranda, the court found that every element of stalking in the
second degree was met under both § 53a-181d (b) (1) and (b) (2). The court
similarly determined that the defendants had stalked the plaintiff in the
third degree under § 53a-181e. Because we find that there was sufficient
evidence to support the court’s determination that there were reasonable
grounds to believe that the defendants stalked and would continue to stalk
the plaintiff pursuant to § 53a-181d (b) (1), we need not decide whether
there was sufficient evidence to support the court’s determination that there
were reasonable grounds to believe that the defendants stalked and would
continue to stalk the plaintiff pursuant to §§ 53a-181d (b) (2) and 53a-181e.
   7
     General Statutes § 53a-181d (b) provides in relevant part: ‘‘A person is
guilty of stalking in the second degree when:
   ‘‘(1) Such person knowingly engages in a course of conduct directed at
a specific person that would cause a reasonable person to fear for such
person’s physical safety or the physical safety of a third person . . . .’’
   8
     General Statutes (Rev. to 2012) § 53a-181d (a) provides in relevant part:
‘‘A person is guilty of stalking in the second degree when, with intent to
cause another person to fear for his physical safety, he wilfully and repeat-
edly follows or lies in wait for such other person and causes such other
person to reasonably fear for his physical safety. . . .’’
   9
     As for the wife’s argument that the evidence needed to demonstrate that
her conduct was predatory in nature, we do not agree. See part II A of
this opinion.